 
EXHIBIT 10.2
 
SECURITY AGREEMENT
 
This Security Agreement, dated as of January 31st , 2018 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Agreement”), is made by SpendSmart Networks, Inc., a
California corporation (the “Grantor”), in favor of SpendSmart Networks, Inc., a
Delaware corporation (the “Secured Party”).
 
WHEREAS, as of the date hereof, Eclipse Marketing LLC, a Delaware limited
liability company (“Company”), owns all of the issued and outstanding shares of
stock of the Grantor;
 
WHEREAS, on the date hereof, the Secured Party has entered into a Secured
Promissory Note with the Company with an aggregate unpaid principal amount of
$750,000 (such note, the “Note”); and
 
WHEREAS, this Agreement is given by the Grantor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations.
 
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.            Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
“Collateral” has the meaning set forth in Section 2.
 
“Event of Default” means the failure by the Company to make a payment that
becomes due and owing under the Note within fifteen days after receipt by the
Company from the Secured Party of such payment being overdue pursuant to the
terms of the Note.
 
“Proceeds” means “proceeds” as such term is defined in the UCC and, in any
event, shall include, without limitation, all dividends or other income from the
Collateral, collections thereon or distributions with respect thereto.
 
“Secured Obligations” has the meaning set forth in Section 3.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Michigan or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.
 
2.           Grant of Security Interest. The Grantor hereby pledges and grants
to the Secured Party, and hereby creates a continuing lien and security interest
in favor of the Secured Party in and to all of its right, title and interest in
and to the following, wherever located, whether now existing or hereafter from
time to time arising or acquired (collectively, the “Collateral”):
 
(a)           all fixtures and personal property of every kind and nature
including all accounts, goods, documents, instruments, promissory notes, chattel
paper (whether tangible or electronic), letters of credit, letter-of-credit
rights, securities and all other investment property, general intangibles
(including all payment intangibles), money, deposit accounts, and any other
contract rights or rights to the payment of money; and
 
(b)           all Proceeds and products of each of the foregoing, all books and
records relating to the foregoing, all supporting obligations related thereto,
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to the Grantor from time to
time with respect to any of the foregoing.
 
 
 

 
 
 
3.           Secured Obligations. The Collateral secures the due and prompt
payment and performance of the obligations of the Company under the Note (all
such obligations being herein collectively called the “Secured Obligations”).
 
4.           Perfection of Security Interest and Further Assurances.
 
(a)           The Grantor hereby irrevocably authorizes the Secured Party at any
time and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the Grantor hereunder, without the signature of the Grantor
where permitted by law, including the filing of a financing statement describing
the Collateral as all assets now owned or hereafter acquired by the Grantor, or
words of similar effect.
 
(b)           The Grantor agrees that at any time and from time to time, at the
expense of the Secured Party, the Grantor will promptly execute and deliver all
further instruments and documents, obtain such agreements from third parties,
and take all further action, that the Secured Party may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Secured Party to exercise and enforce its rights and remedies
hereunder or under any other agreement with respect to any Collateral.
 
5.           Voting and Distributions.
 
(a)           The Secured Party agrees that unless an Event of Default shall
have occurred and be continuing, the Grantor may, to the extent the Grantor has
such right as a holder of the Collateral consisting of securities, other equity
interests or indebtedness owed by any obligor, vote and give consents,
ratifications and waivers with respect thereto, and from time to time, upon
request from the Grantor, the Secured Party shall deliver to the Grantor
suitable proxies so that the Grantor may cast such votes, consents,
ratifications and waivers.
 
(b)           The Secured Party agrees that the Grantor may, unless an Event of
Default shall have occurred and be continuing, receive and retain all dividends
and other distributions with respect to the Collateral consisting of securities,
other equity interests or indebtedness owed by any obligor.
 
6.           Remedies Upon Default. If any Event of Default shall have occurred
and be continuing, the Secured Party, without any other notice to or demand upon
the Grantor, may assert all rights and remedies of a secured party under the UCC
or other applicable law, including, without limitation, the right to take
possession of, hold, collect, sell, lease, deliver, grant options to purchase or
otherwise retain, liquidate or dispose of all or any portion of the Collateral.
If notice prior to disposition of the Collateral or any portion thereof is
necessary under applicable law, written notice mailed to the Grantor at its
notice address as provided in Section 8 hereof thirty days prior to the date of
such disposition shall constitute reasonable notice, but notice given in any
other reasonable manner shall be sufficient. So long as the sale of the
Collateral is made in a commercially reasonable manner, the Secured Party may
sell such Collateral on such terms and to such purchaser(s) as the Secured Party
in its absolute discretion may choose, without assuming any credit risk and
without any obligation to advertise or give notice of any kind other than that
necessary under applicable law.
 
7.           Amendments. None of the terms or provisions of this Agreement may
be amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Grantor therefrom shall be effective unless the same shall be
in writing and signed by the Secured Party and the Grantor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.
 
 
 
2

 
 
 
8.           Addresses For Notices. All notices and other communications
provided for in this Agreement shall be in writing and shall be given in the
manner and become effective as set forth in the Note, and addressed to the
respective parties at their addresses as specified on the signature pages hereof
or as to either party at such other address as shall be designated by such party
in a written notice to each other party (it being understood that notices and
other communications addressed to the Grantor and delivered to the Company in
accordance with the Note shall be deemed to be in compliance with this Section
as a notice and/or other communication delivered to the Grantor).
 
9.           Continuing Security Interest; Further Actions. This Agreement shall
create a continuing lien and security interest in the Collateral and shall (a)
subject to Section 10, remain in full force and effect until payment and
performance in full of the Secured Obligations, (b) be binding upon the Grantor,
its successors and assigns, and (c) inure to the benefit of the Secured Party
and its successors, transferees and assigns.
 
10.           Termination; Release. On the date on which all Secured Obligations
have been paid and performed in full, the Secured Party will, at the request of
the Grantor, (a) duly assign, transfer and deliver to or at the direction of the
Grantor (without recourse and without any representation or warranty) such of
the Collateral as may then remain in the possession of the Secured Party,
together with any monies at the time held by the Secured Party hereunder, and
(b) execute and deliver to the Grantor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement and the rights
granted hereunder.
 
11.           Governing Law. This Agreement and the Note and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or the Note
and the transactions contemplated hereby and thereby shall be governed by the
laws of the State of Michigan without giving effect to any choice or conflict of
law provision or rule (whether of the State of Michigan or any other
jurisdiction).
 
12.           Arbitration. Except for claims seeking injunctive or other
equitable relief, any controversy or claim arising out of or relating to this
Agreement or the Note or a breach of either of the foregoing, shall be settled
by binding arbitration in Detroit, Michigan (or such other location as may be
agreed to by the parties) to be administered by the American Arbitration
Association (“AAA”) in accordance with its then-prevailing Commercial Rules of
Arbitration. Each Party shall select an arbitrator from a list provided by the
AAA that is mutually satisfactory to them. If the Parties are unable to agree on
an arbitrator, then each (i.e., the Grantor on the one hand and the Secured
Party on the other) shall choose an arbitrator from a list provided by the AAA.
The two arbitrators so selected shall then select a third arbitrator mutually
satisfactory to them from the list provided by the AAA. The single arbitrator so
selected by the aforesaid procedure shall hear the dispute and decide it. The
arbitrator selected shall not be a present or former officer, employee,
consultant or representative of any of the parties or any of their affiliates.
The arbitrator shall have a background and training in the general areas of law
covered by this Agreement and the Note. The arbitrator shall have the right to
award costs, fees and expenses, including, without limitation, the arbitrator’s
fees and reasonable attorneys’ fees, to the prevailing party. A party shall be
entitled to have a judgment entered on the determination or decision of the
arbitrator in any court of competent jurisdiction. The award of the arbitrator
shall be binding and final on all parties. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE NOTE IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
13.           Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the Note
constitute the entire contract among the parties with respect to the subject
matter hereof and supersede all previous agreements and understandings, oral or
written, with respect thereto.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
3

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SpendSmart Networks, Inc., as Grantor
 
By____________________
 
Name: Michael C. Skaff
 
Title: Authorized Person
 
Address for Notices: 300 Park Street,
Suite 400, Birmingham, MI 48009
 
 
 
SpendSmart Networks, Inc.,
as Secured Party
 
By:__________________
 
Name: Luke Wallace
 
Title: Chief Executive Officer
 
Address for Notices: 805 Aerovista,
Suite 205, San Luis Obispo, CA 93401
 
 
 
 
4
